Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 1 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 2 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 3 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 4 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 5 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 6 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 7 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 8 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 9 of 12
Case 7:20-cv-00151-DC Document 1 Filed 06/17/20 Page 10 of 12
:20-cv-00151-DC Document 1 Filed 06/17/20 Page 1
:20-cv-00151-DC Document 1 Filed 06/17/20 Page 1
